Citation Nr: 0635598	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-05 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a compensable disability rating for 
chronic right epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran had active duty service from May 1982 to May 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In July 2003, the appellant failed to appear for a scheduled 
hearing at the RO.  The appellant has neither given good 
cause for failure to appear nor asked that the hearing be 
rescheduled; therefore, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2006).


FINDINGS OF FACT

1.  There is no competent medical evidence that establishes a 
nexus between the veteran's diabetes mellitus and active 
service.

2.  The veteran's service-connected chronic right 
epididymitis is manifested by no more than periodic pain and 
swelling.  There is no medical evidence of long-term drug 
therapy, hospitalizations on a yearly basis, and/or intensive 
treatment.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159, 3.303 (2006).

2.  The criteria for a compensable disability rating for 
chronic right epididymitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.951, 4.1-4.14, 4.40, 4.45, 4.59, 4.115b, 
Diagnostic Code 7525 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters in September 2003, August 
2004, and March 2006, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed 
the appellant of what evidence was needed to establish 
service connection for diabetes mellitus and a compensable 
rating for epididymitis, of what VA would do or had done, 
what evidence he should provide, informed the appellant that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claims, and asked him to provide any information in his 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection or a 
compensable rating was granted on appeal in a March 2006 
letter.  However, since service connection and an increase in 
rating are being denied, no disability rating or effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The Board finds that the evidence of record -- service and 
post-service medical records, a VA examination report, and 
lay statements -- is adequate for determining whether the 
criteria for service connection and a compensable rating have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A. 

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where a veteran 
who served for ninety days or more during a period of war (or 
during peacetime service after December 31, 1946) develops 
certain chronic diseases, such as diabetes, to a degree of 10 
percent or more within one year from separation from service, 
such disease may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (2006).

The veteran claims that his diabetes mellitus should be 
linked to military service.  

In support of his claim, the veteran alleges that he was 
diagnosed with "border line diabetes" prior to his 
discharge from service.  However, service medical records 
fail to show that the veteran had ever complained of, been 
diagnosed with, or was treated for diabetes mellitus or 
symptoms relating to the disease.  His separation examination 
report dated in March 1985 also shows normal findings and no 
complaints or treatment for diabetes.

Post-service medical evidence includes VA medical records, 
private treatment records, and Social Security Administration 
(SSA) records.  The extensive collection of VA and private 
treatment records dating from January 2001 to August 2004 
substantiates the veteran's contention that he has a current 
diagnosis of diabetes mellitus.  Accordingly, the Board finds 
that no additional treatment records need to be obtained to 
further support this point, including VA outpatient treatment 
records in 2004.  In contrast, the claims file does not 
contain any evidence of a medical nexus opinion linking 
military service to the current disability established by 
medical evidence.  The SSA record mainly consists of medical 
evidence pertaining to a spine disorder and, thus, is 
inapplicable to the instant appeal.  Further, service 
connection on a presumptive basis under 38 C.F.R. §§ 3.307 
and 3.309 is not warranted because the veteran was not 
diagnosed with diabetes until August 2001, approximately 15 
years after discharge.  In the absence of competent medical 
evidence linking the veteran's diabetes mellitus to service, 
the veteran's claim must be denied.  

Finally, the appellant and his representative may believe 
that there is a causal relationship between the veteran's 
service and the claimed disorder.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as medical experts for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased Rating

The veteran contends that his chronic right epididymitis 
should be assigned a compensable disability rating to reflect 
more accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. §  4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's chronic right epididymitis is currently rated 
as noncompensable (0 percent) under 38 C.F.R. § 4.115b, 
Diagnostic Code 7525.  Diagnostic Code 7525 directs to rate 
chronic epididymo-orchitis under the rating criteria of 
urinary tract infection.  A maximum 30 percent rating is 
warranted for recurrent symptomatic infection requiring 
drainage/frequent hospitalization, and/or requiring 
continuous intensive management.  A 10 percent rating is 
warranted for long-term drug therapy, 1-2 hospitalizations 
per year and/or requiring intermittent intensive management.

VA medical records from Tuskegee show that the veteran 
underwent an epididymectomy in September 2002.  Both before 
and after his operation, between August 2002 and March 2003, 
the veteran complained of pain and swelling associated with 
his right epididymitis.  In January 2003, the veteran 
underwent a VA examination where he reported persistent pain 
in his scrotum, pain upon urination, and swelling after the 
2002 operation.  On physical examination, the VA examiner 
conducted an ultrasound and found the right scrotum to be 
tender with mild swelling.  However, there is no medical 
evidence of long-term drug therapy, hospitalizations on a 
yearly basis, and/or intensive treatment.  As the criteria 
for a 10 percent rating have not been met, the veteran's 
claim for a compensable rating for his chronic right 
epididymitis is denied.  38 C.F.R. § 4.115b, Diagnostic Code 
7525.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's epididymitis have resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims for service connection for diabetes mellitus and a 
compensable rating for chronic right epididymitis, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny his claims.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus is denied.

A compensable disability rating for chronic right 
epididymitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


